

115 HR 1806 IH: To amend the Internal Revenue Code of 1986 to allow the expensing of race horses.
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1806IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Barr introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the expensing of race horses.
	
		1.Election to expense race horses
 (a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 179E the following new section:
				
 179F.Election to expense race horsesA taxpayer may elect to treat the cost of any race horse as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the race horse is placed in service..
 (b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 179E the following new item:
				
					
						Sec. 179F. Election to expense race horses..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
			